This is an appeal from the county court of Bryan county, wherein this plaintiff in error was convicted *Page 395 
of the unlawful possession of intoxicating liquor and his punishment assessed at a fine of $250 and 30 days in jail.
Where peace officers seize a quantity of whisky in different containers, together with some empty vessels, hidden in a toilet room of a hotel, and in an adjacent entry room containing bags of feed, stoves, boxes, and junk, through which room hotel guests and others pass to and fro to the toilet, such seizure is not of itself sufficient proof to support a conviction of illegal possession against the owner of the hotel, who lives there with his family, but was during that day and at other times before such seizure actively engaged in another business at another place.
That being the situation in this case, the judgment of conviction should be set aside, and it is so ordered.
MATSON, P.J., and DOYLE, J., concur.